Hart, J. (after stating the facts). It is insisted by counsel for the plaintiff that the injury received by him was the result of an accident within the meaning of the terms of the policy. We do not agree with counsel in this contention. The policy insured Martin against bodily injuries resulting directly, independently and exclusively of any and all other causes, effected solely through external, violent and purely accidental means. In construing a similar clause in Standard Insurance Co. v. Langston, 60 Ark. 381, the court said, that the means which produced the injury must be something unforeseen, unexpected and unusual at the time it occurred. In Maloney v. Maryland Casualty Co., 113 Ark. 174, the court had under consideration a similar clause where the insured was injured by the nurse striking the coccyx bone of the insured while attempting to place a bed pan under him, thereby causing an infection which produced blood poison. The court said that if an injury occurs without' the agency of the insured, it may be logically termed accidental, even though it may be brought about designedly by another person. Tested by this rule, we do not think that the injury sustained by the insured in the case at bar was an accidental one. He was drafted in the United States Army and was injured in battle by an explosion of a shell fired from the gun of the enemy. The injury was the direct and immediate result of the explosion of the shell. If the words as used in the policy are to be understood in their plain and ordinary meaning, they include injury from any unexpected event which happens as by chance, or which occurs without the agency of the insured. In the case at bar the injury took place according to the usual course of things. It is true the insured became a soldier in the United States Army by reason of the draft law after the United States had engaged in the war with Germany; but the two armies voluntarily engaged in battle, and there was a mutual design to kill and injure as many of the enemy as possible. Under these circumstances it could not be said that a soldier injured by a bullet or piece of shrapnel from the enemy’s gun sustained an accidental injury. It follows that the court was right in directing a verdict for the defendant, and the judgment must be affirmed.